Exhibit 10.97.2

MICROSEMI 2007 EXECUTIVE CASH BONUS PLAN

--------------------------------------------------------------------------------

This Microsemi 2007 Executive Cash Bonus Plan is adopted in accordance with and
as a Subplan pursuant to the Microsemi Cash Bonus Plan. The Microsemi 2007
Executive Cash Bonus Plan, including the Microsemi Cash Bonus Plan, is herein
referred to as this “Plan.”

1. General

1.1 Performance Period. The Performance Period for this Plan shall be fiscal
year 2007.

1.2 Plan. The terms of the Microsemi Cash Bonus Plan are deemed incorporated
herein and each Award hereunder shall be on and subject to all of the terms and
conditions thereof, as supplemented hereby. In case of conflicts, the terms and
provisions in the Microsemi Cash Bonus Plan shall control over the terms and
provisions contained in this document.

1.3 Participants. For purposes of this Plan, the Plan Participants are all of
the executive officers of the Company that are listed in Section 3, hereinbelow.

1.4 Effective Date. This Plan is effective as of March 29, 2007.

2. Performance Goals.

2.1 Individual Goals. The CEO and each direct report of the CEO shall have the
individual Performance Goals that the Committee approves in writing from time to
time during the Performance Period. The CEO will communicate regularly with the
Committee concerning individual Performance Goals for the other Plan
Participants.

2.2 Performance Evaluations. The Committee shall conduct the Performance
Evaluation of the CEO. Also the CEO shall conduct Performance Evaluations of
each of his direct reports, which shall be submitted by the CEO to the Committee
to be reviewed and considered. The evaluations are to be based on a review of
the Plan Participant’s achievement of all relevant Performance Goals.

2.3 Operating Margin Minimum. The Operating Margin Minimum for this Plan shall
be determined annually by the Compensation Committee. This Operating Margin
Minimum must be achieved or exceeded in order for there to be any payout of
Awards under this Plan.

3. Participation Levels. The participation level for this Plan shall be
determined for each Plan Participant as of the end of the Performance Period
(“Actual Participation Level”). The table set forth below shows the anticipated
participation levels if the actual

 

LOGO [g51754image001.jpg]    

--------------------------------------------------------------------------------

Effective: 03/29/2007     Last Update: 03/29/2007 Microsemi 2007 Executive Cash
Bonus Plan  



--------------------------------------------------------------------------------

MICROSEMI 2007 EXECUTIVE CASH BONUS PLAN

--------------------------------------------------------------------------------

 

performance targets and goals are achieved (“Target Participation Levels”). The
Committee may approve adjustments upward or downward based upon actual
performance by the Plan Participant versus the goals set for the Plan
Participant in connection with this Plan. These adjustments can vary the Actual
Participation Level from 0 to 2 times the Target Participation Levels stated in
the table.

 

Participation Levels Table   1    President and Chief Executive Officer    90 %
2    Executive Vice President, Chief Operating Officer and President of High
Reliability    70 % 3    Executive Vice President and President of High
Performance Analog Mixed Signal    50 % 4    Executive Vice President, Chief
Financial Officer and Secretary    50 % 5    Senior Vice President of Human
Resources    40 % 6    Vice President of Finance, Chief Accounting Officer and
Treasurer    30 %

The immediately preceding table states each participant’s Target Participation
Level. After the Performance Period, there is a Performance Evaluation. Based on
the Committee’s approval or determination, the Target Participation level is
multiplied by a factor that can range from zero (0) to two (2) and the product
will equal the Actual Participation Level. As an illustration of this, if the
Target Participation Level for the CEO equals 90%, then his Actual Participation
Level would be from 0% to 180%; therefore, his Actual Participation Level could
be from 0% to 180% of his base salary. Assuming, for example such CEO has at
such time, a Base Salary of $575,000. The Target Participation Level Multiplied
by the base salary would be $517,500. Depending upon the results of the
Performance Evaluation, an Actual Participation Level of such CEO multiplied by
the CEO’s base salary could be any amount from $0 to $1,035,000, and the
midpoint of that range would be $517,500.

After the Target Participation Levels are adjusted in order to obtain the Actual
Participation Levels, the Actual Participation Level is multiplied by the base
salary for each of the Plan Participants. These amounts are added together. The
sum is the maximum amount of the Bonus Pool, and each Participant’s pro rata
portion of the sum is determined. The amount of the Bonus Pool is then
determined by the Committee, based on and in accordance with all terms,
limitations, and conditions of this Plan, not to exceed the maximum amount of
the Bonus Pool as stated above. The Bonus Pool shall be allotted among the Plan
Participants pro rata determined as stated above.

 

LOGO [g51754image001.jpg]    

--------------------------------------------------------------------------------

Effective: 03/29/2007     Last Update: 03/29/2007 Microsemi 2007 Executive Cash
Bonus Plan  